Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
	(i) With regard to page 9, line 1 of paragraph [0036], the symbol "Ɵ1" should be changed to the term -- Ɵ2-- in order to remain consistent with Fig. 3A and the accompanying description within paragraph [0036]. 
(ii) With regard to page 9, line 3 of paragraph [0036], the symbol " Ɵ2" should be changed to the term -- Ɵ1-- in order to remain consistent with Fig. 3A and the accompanying description within paragraph [0036]. 
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  
	(i) As per claim 9 (line 2), the term "tine" should be changed to the term --tin--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoda et al. (US 8,614,861 B1).
	As per claim 1, Tomoda et al. (US 8,614,861 B1) discloses a magnetic recording head (e.g., 56), comprising: a trailing shield (e.g., 68); a main pole (e.g., 66); and a stack (e.g., 74) disposed between the trailing shield (68) and the main pole (66) at a media facing surface (e.g., air-bearing surface (43)), wherein the stack (74) comprises at least a layer (e.g., 74d or 74b) having a first surface (e.g., flat surface of (74d or 74b) which faces the main pole (66)) facing the main pole (66), wherein the first surface has a first side (e.g., 75a) at the media facing surface (43) and a point opposite the first side. For example, the point is considered to be one of the four corners of surface (75b), which forms a point (opposite the first side) with the two other intersecting surfaces, as is readily apparent in Fig. 5; e.g., see Fig. 5; col. 7, ll. 3-8.  
As per claim 2, wherein the surface (e.g., flat surface of (74d or 74b) which faces the main pole (66)) is substantially symmetric with respect to a central axis of the surface (see Figs. 5, 6, 11, and 15). 
	As per claim 3, wherein the surface further comprises a second side (e.g., 75c) connecting the point and the first side (75a) and a third side (e.g., 75d) opposite the second side (75c).
	As per claim 10, wherein the trailing shield (68) comprises a notch (e.g., 68a - portion of trailing shield (68) that extends horizontally, from the vertical portion of (68), to interface the stack).
	As per claim 11, wherein the at least a layer (74b, 74d) comprises a magnetic material (e.g., see, inter alia, col. 6, ll. 27-40).
	As per claim 12, wherein the magnetic material comprises NiFe, CoMnGe, CoFe, or combinations thereof (e.g., see, inter alia, col. 6, ll. 27-40).
	As per claim 13, wherein the at least a layer (e.g., 74d) is a spin torque layer (STL) (generating layer of the spin-torque oscillator (74)).
As per claim 17, a data storage device (e.g., HDD - see Fig. 1) comprising the magnetic recording head (56) of claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 8,614,861 B1).
See the description of Tomoda et al. (US 8,614,861 B1), supra.
As per claim 4, however, although Tomoda et al. (US 8,614,861 B1) does not expressly set forth wherein the second side forms a first angle with respect to the central axis, and the third side forms a second angle with respect to the central axis, wherein the first angle and the second angle each ranges from about five degrees to about 30 degrees, the following is noted:
Tomoda et al. (US 8,614,861 B1) discloses that the difference between the second and second sides can be about 10nm (b-a) (e.g., see col. 7, ll. 31-32). Additionally, the height of the trapezoid (SH) is disclosed as being 50nm (e.g., see col. 7, ll. 32-34). Assuming the difference between a and b is equally divided between both sides, i.e., a near isosceles trapezoid based on the drawings/disclosure of Tomoda et al. (US 8,614,861 B1), a straight-forward trigonometric calculation yields an angle of about 5.71 degrees between the third side with respect to a central axis of the surface, which falls within the claimed range, particularly given the limitations of "from about five degrees to about 30."
Thus, given the teachings and suggestions of Tomoda et al. (US 8,614,861 B1), based upon such disclosure and suggestions of Tomoda et al. (US 8,614,861 B1), assuming arguendo that Tomoda et al. (US 8,614,861 B1) somehow does not disclose such an isosceles trapezoid or wherein there is not a calculable angle readily derived from the disclosure of Tomoda et al. (US 8,614,861 B1) to arrive at the claimed "from about five degrees to about 30," using the teachings and suggestions of the result-effective variables for providing the SH and the difference among the surfaces (75b) and (75a), with the variables of the "width of the spin-torque oscillator" and difference (b-a) (see Figs, 7-10 and 12-15), it would have been within the skill of the ordinary artisan to provide the claimed angle range set forth in claim 4, in order to arrive at a described "high-frequency magnetic field density (Oe/m)" output (using the result-effective variables as demonstrated and described with regard to Figs. 7-10 and 12-15 of Tomoda et al. (US 8,614,861 B1)), through routine experimentation.
	The Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of the instant invention was effectively filed to satisfy the claimed range(s) and/or dimension(s), particularly in light of the teachings of Tomoda et al. (US 8,614,861 B1) as a whole, through routine optimization/experimentation.  MPEP § 2144.05(II) recognizes that such a rejection may indeed be made when appropriate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 105 USPQ 233, 235 (CCPA 1955).  
As per claim 5, Tomoda et al. (US 8,614,861 B1) further discloses wherein the stack (74) further comprises an underlayer (e.g., 74a) and a spacer layer (e.g., 74c), wherein the magnetic layer (e.g., 74b) is disposed between the underlayer (74a) and the spacer layer (74c).
	However, as per claim 5, Tomoda et al. (US 8,614,861 B1) remains silent with regard to wherein the underlayer (74a) is a "seed layer," or as per claim 7, wherein the layer comprises Ta, Cr, Cu, NiAl, Ru, Rh, or combinations thereof. Note: Tomoda et al. (US 8,614,861 B1) does indeed teach that layer (74a) is formed of a "nonmagnetic conductive layer" - see col. 6, ll. 10-11
Official notice is taken that underlayers which function as seed layers in spin torque oscillators of the type disclosed by Tomoda et al. (US 8,614,861 B1), as per claim 5, and further  wherein such nonmagnetic conductive layers comprise Ta, Cr, Cu, NiAl, Ru, Rh, or combinations thereof (as per claim 7), are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to provide the underlayer of Tomoda et al. (US 8,614,861 B1), as being a conventional and well-known "seed layer" (as per claim 5), formed of a nonmagnetic conductive layer comprising Ta, Cr, Cu, NiAl, Ru, Rh, or combinations thereof (as per claim 7)
is order to advantageously provide a layer (of a well-known material) which promotes epitaxial growth of a desired crystalline structure formed thereon, as is well-known, established and appreciated in the art. 
Additionally, as per claim 6, wherein the underlayer (seed) layer (74a) is in contact with the main pole (66a) and the at least a layer (e.g., 74b).
As per claim 8, wherein the spacer layer (74c) is disposed between the at least a layer (74b) and the trailing shield (68).
	As per claim 9, wherein the spacer layer (74c) comprises copper or silver tin alloy - e.g., see col. 6, ll. 13-14.
	
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (US 8,614,861 B1) in view Tang et al. (US 9,466,319 B1).
	See the discussion of Tomoda et al. (US 8,614,861 B1), supra.
	As per claim 14, Tomoda et al. (US 8,614,861 B1) remains silent with regard to wherein the main pole comprises FeCo or FeCo(N).
As per claim 15, Tomoda et al. (US 8,614,861 B1) remains silent with regard to further comprising a leading shield.
As per claim 16, Tomoda et al. (US 8,614,861 B1) remains silent with regard to wherein such a leading shield comprises FeCo or NiFe alloy.
Such features of claims 14-16 are well-known throughout the magnetic recording head art.
As just one example, Tang et al. (US 9,466,319 B1) discloses an analogous magnetic recording head, in the same field of endeavor as Tomoda et al. (US 8,614,861 B1), wherein as per claim 14, Tang et al. (US 9,466,319 B1) discloses the magnetic recording head as including a main pole (e.g., 18) that comprises FeCo or FeCo(N) (e.g., see, inter alia, col. 6, ll. 66-67), in addition to a leading shield (e.g., 34) (as per claim 15), which comprises FeCo or NiFe alloy (as per claim 16) - see, inter alia, col. 6, ll. 42-45. 
Given the express teachings and motivations, as espoused by Tang et al. (US 9,466,319 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the features of claims 14-16, as taught by Tang et al. (US 9,466,319 B1), within the analogous magnetic recording head of Tomoda et al. (US 8,614,861 B1), in order to simply direct the recording magnetic flux into a magnetic medium at a sufficient density, while further shielding the main pole from extraneous magnetic interference, as is well-known, established and appreciated in the art, as evidenced by Tang et al. (US 9,466,319 B1).


	
Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein there is provided a magnetic layer of a magnetic head, which has a first surface and a second surface opposite the first surface, wherein the second surface is substantially less than the first surface (which is located at a MFS) 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688